Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments, the declaration under 37 C.F.R. 1.132 and remarks submitted February 5, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 21, 22, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “the disease is …. Speech impairment and cognitive delay”  The recitation lack support from the application as originally filed. Particularly, the application as originally filed provide no written description of a disease  which is speech impairment and cognitive delay. 

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 17-18, 20-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 5,807,867) in view of Croot et al. (“Phonological and Articulatory impairment in Alzheimer’s disease: A case series,” Brain and Language, 2000, Vol. 75, pp 277-309), Ford et al. (“Substance P-activated Na+ leak conductance enhances the intrinsic excitability of rodent spino-parabrachial projection neurons,” Journal of Pain, April 2017, Vol. 18, No. 4, supplement, S22), Bergmann et al. (US 20160324881 A1)  and Basar “Delay of cognitive gamma response in Alzheimer’s disease,” NeuroImage: Clincial, 2016, Vol. 11, pp 106-115).
Claim construction: Given broadest interpretation in light of specification, a disease of “speech impairment and cognitive delay” herein is construed as read on Alzheimer’s disease as Alzheimer’s disease is characterized by speech impairment and cognitive impairment, including delay of cognitive gamma response. The application provide no definition of the disease of “speech impairment and cognitive delay”  
Ito et al. teach quinuclidine derivatives 
    PNG
    media_image1.png
    161
    148
    media_image1.png
    Greyscale
 wherein R1 is methoxy and R2 is a lower alkyl group, particularly, the Maropitant, recited herein, as substance P antagonists. See, particularly, the abstract, column 2, lines 1-40. Ito et al. further teach a pharmaceutical composition comprising the quinuclidine derivatives and method of using the same for treating diseases (in mammal, including human), such as Alzheimer’s disease, alcoholism, anxiety, depression, hypertension, neuropathological disorders, diabetic neuropathy, etc. See, particularly, column 2, line 38 to column 4, line 62. 
Ito et al. do not teach expressly a method of treating patients with type II diabetes, or speech impairment, nor the inhibition of sodium leak channel and measurement of the inhibition thereafter. 
However, Croot et al. reveal that it has been well-known that speech impairment (language deficits) is a manifestation of Alzheimer’s disease. The impairment is found in many aspect of speech, such as lexicosematic, and pragmatic domains of language. The impairment of articulatory, phonological, and syntactic aspects of language production has also recognized in Alzheimer’s patients in late stage. See, particularly, page 278. Croot et al. report case of impairment in articulatory, phonological aspects in early stage, and suggest that such impairment may well presented in the earlier stage of Alzheimer’s disease. See, particularly, the abstract, and the last paragraph at page 304. Ford et al. teach that substance P activates sodium leak channel and enhances the excitability of neurons cells. Ford et al. disclose that substance P antagonist would prevent such effect. Ford et al. particularly disclose that Rat spino-PB PNs were back-+ channels was demonstrated by a hyperpolarization of the resting membrane potential (RMP) following a decrease in external Na+ concentration. Application of GdCl3 (10-100 μM), a known antagonist of NALCN, prevented this effect on the RMP. Gd3+ also significantly hyperpolarized the RMP, decreased spontaneous activity, and increased rheobase levels in immature spino-PB neurons. See, the entire document. Bergmann et al. teach a method of treatment of various cancers by using NK-1 receptor antagonist. See, particularly, paragraphs [0013]  to [0017]. Bergmann et al. teach a method of treating various cancer, including pancreatic cancer and lung cancer. The method comprises administering the patient a NK-1 receptor antagonist. See, particularly, paragraphs [0013], [0444]-[0445], [0453] and [0463]. Disclosed  NK-1 receptor antagonists include maropitant. See, paragraph [0404]. Basar et al. teach that Alzheimer’s disease is also characterized by delay of cognitive gamma response. See, the title and the abstract.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the quinuclidine derivatives of Ito, such as Maropitant, for treatment of Alzheimer’s patients with speech impairment and delay of cognitive gamma response, or treatment of cancers, such as pancreatic cancer or lung cancers, including small-cell lung cancers
A person of ordinary skill in the art would have been motivated to use the quinuclidine derivatives of Ito, such as Maropitant, for treatment of Alzheimer’s patients with speech  impairment and delay of cognitive gamma response, or treatment of cancers, such as pancreatic cancer or lung cancers, including small-cell lung cancers because the compound has been known for treatment of Alzheimer’s disease, and speech impairment and delay of cognitive gamma 
As to the intended function “for inhibiting a sodium leak channel” (claims 5 and 23), “for preventing or treating a disease resulting from abnormality of sodium leak channel” (claim 6), note, such limitation would not materially affect the method steps herein. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Further, the inhibition of a sodium leak channel would have been an inherent achieved in the method of treatment by administering Maropitant to a patients as disclosed in Ito. Furthermore, since Alzheimer’s disease is disclosed herein as a disease resulting from abnormality of sodium leak channel, treatment of Alzheimer’s patients would meet the limitation as defined in claim 6. Furthermore, such a function would have been reasonably expected by one of ordinary skill in the art since substance P antagonists are known for inhibiting the activation of sodium leak channel. Thus, one of ordinary skill in the art would have been further motivated to treat those Alzheimer’s patients with speech impairment who have been identified as having abnormality of sodium leak . 
Claims 5, 6, 17-18, 20-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 5,807,867) in view of Croot et al. (“Phonological and Articulatory impairment in Alzheimer’s disease: A case series,” Brain and Language, 2000, Vol. 75, pp 277-309), Ford et al. (“Substance P-activated Na+ leak conductance enhances the intrinsic excitability of rodent spino-parabrachial projection neurons,” Journal of Pain, April 2017, Vol. 18, No. 4, supplement, S22), Bergmann et al. (US 20160324881 A1)  and Basar “Delay of cognitive gamma response in Alzheimer’s disease,” NeuroImage: Clincial, 2016, Vol. 11, pp 106-115) for reasons set forth above, and in further view Johnson et al. (“The therapeutic potential of targeting substance P/NK-1R interaction in inflammatory CNS disorders,” Frontiers in Cellular Neuroscience, 2017, Vol. 10, Article 296)
The teaching of Ito et al., Croot et al., Ford et al. Basar and Bergmann have been discussed above.
Ito et al.  Croot et al., Ford et al. Basar and Bergmann , as a whole, do not teach expressly the employment of CP 96,345 
    PNG
    media_image2.png
    89
    171
    media_image2.png
    Greyscale
 as the substance P antagonist.
However, Johnson et al. disclosed that CP 96,345, has been an old and well-known substance P antagonist. Johnson et al. further reveals that the potential employment of substance 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use CP 96,345 in place of Maropitant in the quinuclidine pharmaceutical composition of Ito et al. 
A person of ordinary skill in the art would have been motivated to use CP 96,345 in place of Maropitant in the quinuclidine pharmaceutical composition of Ito et al. because CP 96,345, is an old and well-known substance P antagonist.
Response to the Arguments
Applicants’ amendments, the declaration under 37 C.F.R. 1.132 and remarks submitted February 5, 2021 have been fully considered, and are found persuasive as to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 102 as set forth in prior office action, but not persuasive as to the rejections set forth above. 
The declaration under 37 CFR 1.132 filed February 5, 2020 is insufficient to overcome the rejection of claims 5, 6, 17-18, 20-25 based upon Ito et al. (US 5,807,867), Croot et al.  and  Ford et al. as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Particularly, the declaration assert that NALCN channelopathies only result from mutation of NALCN gene or abnormal modification of NALCN protein, and applicant merely show that the N-benzhydryl quinuclidine inhibit the increased NALCN channel activity in two CLIFHAA pathogenic variants (L509S and Y578S). However, the claims are directed to treatment generally of the 
The declaration further assert that NALCN channel is an independent entity which is completely different from SP/NK1R, particularly, the declaration concede that SP/NK1R is an activator for NALCN, but argue that “there is only a small link between them” . The declaration failure to elaborate how and why the linking should be considered “small” and How this “small” be significant practically. There is no evidence that the quinuclidine derivatives would have accomplished what other SP/NK1R antagonists could not accomplish.
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically . See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). Applicants fail meet the burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically, and the claims are not commensurate in the scope with the alleged evidence of unexpected results.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mutation of NALCN gene, or NALCN channelopathies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627